Citation Nr: 0305680	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-24 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder, to include Osgood-Schlatter's disease.

[The issues of entitlement to service connection for 
bilateral hearing loss and tinnitus will be addressed in a 
separate and forthcoming decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
July 1999 and July 2000.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are also presently on appeal.  
These issues will be addressed in a separate and forthcoming 
decision, as the Board has determined that further 
development, to include a VA examination requested by the 
Board under the provisions of 38 C.F.R. § 19.9 (2002), is 
necessary.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's initial claim for service connection for a 
bilateral knee disorder was denied in multiple RO decisions 
and in an October 1997 Board decision.

3.  Evidence received since the October 1997 Board decision 
is new and bears directly and substantially on the question 
of whether the veteran's preexisting bilateral knee disorder 
was aggravated by service.

4.  The evidence of record, on balance, does not support the 
finding that the veteran's bilateral knee disorder, including 
Osgood-Schlatter's disease, was aggravated by service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final October 1997 Board 
decision is new and material, and the claim for service 
connection for a bilateral knee disorder, to include Osgood-
Schlatter's disease, is reopened.  38 U.S.C.A. §§ 5103, 5108, 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2002).

2.  A bilateral knee disorder, to include Osgood-Schlatter's 
disease, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  

Specifically, the RO has obtained records corresponding to 
medical treatment reported by the veteran and has afforded 
him a VA examination addressing his claimed disorder.  While 
a private medical report from August 1996 reflects that the 
veteran reported that a private doctor had told him that his 
knee disorder was aggravated in service, he also stated that 
this doctor's records had been destroyed by fire and were 
unavailable.  See generally Counts v. Brown, 6 Vet. App. 473, 
477 (1994) (there is no duty to assist when the appellant 
acknowledges the unavailability of records).  There is no 
indication of additional evidentiary development that 
requires completion prior to a Board adjudication of this 
case.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an April 2001 
letter.  See 38 U.S.C.A. § 5103 (West 2002).   This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).  However, under 38 U.S.C.A. § 5108 (West 
2002), "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2002), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the RO initially denied the veteran's claim for 
service connection for a bilateral knee disorder in an 
unappealed October 1991 rating decision on the basis that 
this disorder preexisted service and was not aggravated 
therein.  In February 1994, the veteran submitted a new claim 
for this benefit, but, in a September 1994 rating decision, 
the RO determined that new and material evidence had not been 
submitted to reopen his claim.  The veteran appealed this 
denial, but, in an October 1997 decision, the Board continued 
the denial on the basis that no new and material evidence had 
been submitted.

Under 38 U.S.C.A. § 7104(a) (West 2002), the October 1997 
Board decision is final.  As such, the issue before the Board 
is whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral knee disorder, to include Osgood-Schlatter's 
disease.

In this regard, the Board observes that, in an April 1998 
statement, a private doctor noted that it was his opinion 
"that [the veteran's] present bilateral knee pain was 
aggravated by his time in the service."  This evidence was 
not included in the claims file at the time of the October 
1997 Board decision and bears directly and substantially on 
the question of whether a bilateral knee disorder was 
incurred in or aggravated by service.  Accordingly, the claim 
for service connection for a bilateral knee disorder is 
reopened.

Having reopened the veteran's claim, the Board will first 
address whether any further development or notification is 
required under 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  In 
this regard, and as indicated above, the Board is satisfied 
that RO has already accomplished the necessary steps to 
fulfill the requirements of these statutes in regard to the 
veteran's de novo claim.  As such, the Board finds that no 
prejudice will result from the Board's adjudication of the 
veteran's claim in this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002). 

Under 38 U.S.C.A. § 1111 (West 2002), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
"clear and unmistakable" evidence that such a disability 
existed prior to service and was not aggravated by service.  
See also 38 C.F.R. § 3.304(b) (2002); Monroe v. Brown, 4 Vet. 
App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 
322 (1991).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2002).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

In this regard, temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying disability, as 
contrasted to symptoms, has worsened.  See Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

The Board has reviewed the veteran's service medical records 
and observes that his September 1966 pre-induction 
examination contains a notation of "recurrent knee pain," 
not considered disabling.  The veteran was seen on multiple 
occasions in February 1967 for pain and giving out of the 
knees.  A February 3 examination revealed no abnormalities, 
as did an examination on February 7.  On that same date, x-
rays were negative except for "old" Osgood-Schlatter's 
disease.  The final date of knee symptom treatment in service 
was on February 13, 1967.  The veteran's October 1968 medical 
history and separation examination reports are entirely 
negative for complaints of, or diagnoses concerning, knee 
problems.   

Following service, the veteran first reported knee problems 
in his May 1991 claim.  His complaints of an "aggravated" 
knee injury were noted in the report of a March 1992 VA 
examination, but no findings were indicated.  A November 1992 
VA record contains an impression of status post Osgood-
Schlatter's disease of the left knee.  A November 1993 
private record indicates complaints of knee aches and 
contains an assessment of bilateral knee pain.  X-rays from 
December 1993 revealed old Osgood-Schlatter's disease and 
mild narrowing medial joint space on weight-bearing views on 
the right.  In January 1995, the veteran reported suffering 
from knee pain for 35 years.

The veteran was seen by a private doctor in August 1996.  
During this consultation, he reported that he had been told 
by another private doctor following service that his knee 
disorder was aggravated during service, but he also stated 
that this doctor's records were burned in a fire and 
unavailable.  The doctor opined that the veteran's bilateral 
knee disorder was, in all probability, at least partly 
attributable to age.  However, the doctor also stated that 
the veteran's in-service activities, including pole climbing 
and jumping, contributed "to some degree" to his disorder 
and that there was aggravation.  In conclusion, this doctor 
noted that "the percentage impairment caused by his being in 
the Service is a relatively small percent compared to the 
impairment that he has at this time," specifically about two 
percent.  Moreover, the doctor described this finding as 
"somewhat arbitrary."  There is no indication from this 
report that the doctor reviewed the veteran's claims file.  

The claims file includes an April 1998 statement from a 
private doctor had examined the veteran's knees.  This doctor 
rendered the impression of bilateral knee pain as the result 
of chronic bone and soft tissue changes from Osgood-
Schlatter's disease.  While the doctor noted findings from 
the veteran's February 1967 treatment records, she did not 
cite subsequent evidence or indicate whether she had reviewed 
the entire claims file.  Rather, she stated that she had 
based her conclusions on "the little bit of information seen 
above."  In conclusion, this doctor opined that the 
veteran's present bilateral knee pain was aggravated by his 
period of service.  The doctor conceded that the veteran's 
Osgood-Schlatter's disease preexisted service but found that 
his mandatory service activities exacerbated his previous 
knee condition.  

In March 1999, the veteran underwent a VA examination, with 
an examiner who reviewed his entire claims file.  This 
examiner noted the veteran's in-service treatment but also 
remarked that, other than the x-ray findings of Osgood-
Schlatter's disease, there were basically normal findings at 
that time.  Abnormalities revealed upon examination included 
minimal bilateral patellofemoral compression, bilateral 
prominence of the tibial tubercles, minimally increased pain 
with motion, and some tenderness.  In conclusion, the 
examiner found that the veteran's Osgood-Schlatter's syndrome 
existed prior to service and was not permanently aggravated 
by his short service term, including the physical training 
exercises performed therein.  Indeed, the examiner opined 
that the examination revealed only minimal symptoms.

In reviewing the relevant evidence of record, the Board first 
notes that recurrent knee pain, though not considered 
disabling at the time, was indicated in the report of the 
September 1966 pre-induction examination, and the treatment 
providers who have discussed the etiology of the veteran's 
current bilateral knee disorder have indicated that this 
disorder was present at the time of entry into service.  
Taken as a whole, the Board finds that this evidence 
"clearly and unmistakably" shows that the veteran's 
disorder existed prior to service, and the presumption of 
soundness as to the knees, as defined in 38 U.S.C.A. § 1111 
(West 2002), is rebutted.

The question then becomes whether this disorder was 
aggravated during service, and there is evidence both 
supporting and contradicting this finding.  As to the service 
medical records, the Board is aware that the veteran was 
treated for bilateral knee symptoms in February 1967, but his 
medical history and examination reports at separation, in 
October 1968, were negative for any knee problems.  As 
indicated above, mere flare-ups of a disorder during service 
do not constitute aggravation absent a showing of an actual 
worsening of the chronic disorder.

Also, there is a conflict of post-service opinions as to the 
question of aggravation.  The August 1996 doctor's statement 
contains a favorable opinion, indicating a small degree of 
aggravation during service; however, it is not apparent from 
this statement that the doctor based his conclusions on 
anything other than the veteran's reported history.  
Moreover, the doctor stated that his opinion was "somewhat 
arbitrary."  The combination of the fact that this doctor 
did not apparently review the claims file and the indefinite 
nature of this opinion ensures that the opinion is of very 
limited probative value.

In the October 1998 statement, the veteran's private doctor 
concluded that there had been aggravation, and she cited to 
the noted February 1967 records.  However, it is not clear 
that this doctor had access to the veteran's entire claims 
file (indeed, she noted that she based her opinion on "the 
little bit of information seen above").  Moreover, she 
stated that the veteran did not seek in-service knee 
treatment after February 1967, and in no place does she 
mention the absence of findings from the veteran's separation 
examination report.  Given all of these factors, the Board 
finds this opinion to have relatively limited probative 
value.

By contrast, the examiner who conducted the March 1999 VA 
examination did review the veteran's entire claims file and 
found no evidence of aggravation.  This examiner not only 
discussed specific records in his report but also made note 
of the fact that the veteran's disorder, which was minimally 
symptomatic at entry into service, remained minimally 
symptomatic.  The Board finds this examination to be thorough 
and of substantial probative value.

Overall, the Board finds the March 1999 VA examination report 
to have greater probative value than the August 1996 and 
October 1998 private doctors' statements.  Moreover, this 
later report is more consistent with the service medical 
records, which show a brief flare-up period resulting in no 
reported symptoms at discharge.  The service medical records 
were created contemporaneously to service and are of 
significant probative value as a result.  For these reasons, 
the Board finds that the medical evidence of record, on 
balance, does not support the veteran's contentions.  

Indeed, the only other evidence supporting the veteran's 
claim is his own lay opinion.  During his October 2002 VA 
hearing, he indicated that his duties in climbing poles (as a 
wireman) during service aggravated his knees.  The veteran is 
competent to testify as to symptoms, but he has not been 
shown to possess the requisite medical training or 
credentials needed to provide a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's reopened claim for service connection for a 
bilateral knee disorder, to include Osgood-Schlatter's 
disease, and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a bilateral knee disorder, 
to include Osgood-Schlatter's disease, but the de novo claim 
is denied.


	                     
______________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



